PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/985,639
Filing Date: 21 May 2018
Appellant(s): Ray et al.



__________________
Jason W. Croft
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/19/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05/18/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
	Appellant argues that Birch fails to disclose the limitation of “the first device being associated with a first session, the second device being associated with a second session that is different than the first session” of claim 1 because Appellant alleges the Examiner is using an inherency argument to disclose said limitation, to which the Examiner respectfully disagrees. At no point does the Examiner argue inherency to disclose the limitations of claim 1, but rather the Examiner takes a broadest reasonable interpretation of the limitation of “session”. Appellant does not provide a particular definition for the term “session” in their arguments, nor in their originally filed specification. The term “session” can simply be defined as a connection or communication between two systems. This is the broadest reasonable interpretation used in the Final Rejection of record, dated 05/18/2020. Page 4 of said Final Rejection cites Paragraph 0141 (which references Fig. 4) discloses multiple connections, or sessions, between system/server 400. As pointed out in the rejection, one of the user's electronic devices (computer 414, phone 416, TV 418, box 420) receives an advertisement from the system 400 and reports feedback to the system 400 that it has been rendered. The system/server 400 follows up with an advertisement being sent over a connection to any of the user's electronic devices. This is seen as a positive teaching of a second connection to any of those devices. As such, there is no inherency argument made by the Examiner, as there is a positive teaching of a second connection to any one of the four listed user electronic devices, thereby showing three positive teachings of a session/connection that is different from the first session/connection. Appellant’s argument of “Birch leaves open the 
	Appellant’s argument of “the teachings of Birch do not necessarily mean that two different sessions are used because two different sessions are not necessarily present when sending advertisements to two different devices. People having ordinary skill in the art would recognize that two or more different devices using different connections could still operate under a single session,” seem to rely on an alternative interpretation or definition of the limitation “session”, which Appellant has not divulged. There is no proof or support provided by Appellant that the originally filed specification forms any discrepancy between “a session” and the interpretation of “a connection between two systems”, nor do the claims possess any limitations further limiting the term “session” to be defined as anything beyond the broadest reasonable interpretation.
	Referring to Appellant’s argument of the Examiner’s use of hindsight reasoning to analogize the cited limitation of claim 1 in question to the disclosures of Birch without an explanation of how Birch teaches the claimed elements and therefore the inherent comparison made by the Examiner is in error, the Examiner respectfully disagrees. As pointed out in the rebuttal above, no inherency argument has been made by the Examiner. The Examiner has mapped the different sessions of the first and second device of the claims to the different connections between two systems in that of the sending of a first advertisement from the server 400 to a first device of the multiple user devices (414, 416, 418, 420) over a first connection/session, and the sending of subsequent advertisements from the server 400 to any of the multiple user devices. While there is a possibility of continuing to send the advertisement to 
	Appellants argument regarding claims 3-5 and 7-20 rely on the argument presented as to claim 1, and therefore are rebutted similarly.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/NICHOLAS T CORBO/Primary Examiner, Art Unit 2424                                                                                                                                                                                                        
Conferees:
/JUSTIN E SHEPARD/Primary Examiner, Art Unit 2424  
/JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424                                                                                                                                                                                                                                                                                                                                                                                                              
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.